Citation Nr: 0825611	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dengue fever.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for dengue 
fever is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
service, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the issue of service connection for PTSD, the RO 
provided the appellant pre-adjudication notice by letter 
dated in March 2005.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran examinations, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The veteran contends that he suffers social dysfunction, 
nightmares and other sleep problems as a result of traumatic 
experiences in Vietnam.  He describes an incident in which he 
went on patrol with the supply lieutenant and other 
personnel, during which the lieutenant was injured and the 
veteran and a cook had to make their way back to the base for 
help.  The veteran reports that the cook became sick from 
drinking seawater, and he ended up alone, whereupon he heard 
voices speaking Vietnamese and hid in a cave for a long time 
before finding the base.  He also reports contracting dengue 
fever and being flown to a hospital by helicopter.  He states 
that during both of these incidents, he believed he was going 
to die.  Finally, the veteran asserts that he was traumatized 
by being called names by his supervisor and teased by his 
peers, which made him angry and resentful of authority 
figures.  
A February 1967 entry in the veteran's service medical 
records notes that he was treated in Vietnam for nervousness 
and elevated blood pressure.  He was prescribed a sedative 
and told to return to the clinic for sick call the next day.  
The record contains no follow up entries related to this 
incident.  Service medical records do not indicate any 
diagnosis of or treatment for dengue fever or any other 
hospitalizations.  

The evidence includes the report of a VA examination 
conducted in August 2005, in which the veteran reported the 
above stressors and described current feelings of depression, 
worry, and restlessness.  He stated that he resented 
authority and had had legal troubles in the past related to 
alcohol abuse, but that his drinking was currently moderate 
and social.  He reported that he had nightmares and trouble 
sleeping, along with periods of irritability and rage.  He 
stated that he had lost interest in hobbies and sports after 
returning from Vietnam and he now tries to isolate himself 
from other people.  He was diagnosed with PTSD and general 
anxiety disorder.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence does not show that the veteran was diagnosed 
with or treated for PTSD or any psychiatric disorder in 
service.  The Board acknowledges that the veteran was treated 
in service for a single episode of minor psychiatric 
symptoms.  However, the record does not show that he received 
psychiatric treatment beyond this one incident.  His 
separation physical examination does not describe any 
continuing symptoms of mental illness, and it notes that his 
psychiatric history is normal.  Thus, the veteran's symptoms 
appear to have been acute and transitory and to have resolved 
by the time of his separation.  There is no evidence 
suggesting that this event is related to his current PTSD 
diagnosis or any chronic mental health problem.  The Board 
concludes that PTSD was not manifested in service.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

As there is a current diagnosis of PTSD, the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  Mere service in a combat 
zone is not enough to establish that the veteran was 
"engaged in combat."  Zarycki v. Brown, 6 Vet App. 91, 98 
(1993).  Rather, it must be shown that the veteran took part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

In this case, there is no evidence showing that the veteran 
engaged in combat with an enemy.  His Form DD 214 does not 
indicate that he served in a combat occupation; rather, it 
shows that his rating was storekeeper, or warehouse manager.  
Neither does it show that he received any award associated 
with valor or heroism shown while engaged with an enemy 
force.  There is also no evidence of any combat injury in his 
service medical records.  In such cases, the record must 
contain other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  Zarycki, 6 Vet. App. at 91. 
In the present case, no in-service stressor has been verified 
because the veteran has not provided enough details 
concerning his alleged stressors.  The veteran was notified 
by letters in March and June 2005 that he should provide 
specific details of the incidents that resulted in PTSD.  He 
was given a PTSD questionnaire to complete so that VA could 
verify the occurrence of any specific stressors through the 
U.S. Army & Joint Services Records and Research Center 
(JSRRC).  The veteran provided a statement of his stressors; 
however, his descriptions of the in-service events that 
caused his PTSD have been too general and vague to be 
submitted for verification by JSRRC.  He failed to include 
reasonably specific dates for the alleged events or names of 
the people involved.  The Board notes that some of his 
claimed stressors, such as the name-calling and teasing, are 
not the type of incidents that would have been noted in any 
official records.  However, the veteran has not submitted any 
alternative evidence of these incidents, such as lay 
statements from other soldiers who witnessed the events to 
corroborate his stressors.  The Board acknowledges his 
submission of an email from D.B.M. who states that he was in 
the same area of Vietnam as the veteran in 1967 and 1968 and 
he was aware that patrols were taking place near Cam Ranh 
Bay.  He also states that he does not know the veteran 
personally, and he does not claim to have any first hand 
knowledge of the specific patrol the veteran describes.  
D.B.M.'s statement is therefore not material to the issue of 
what the veteran personally experienced.  In addition, there 
is no evidence in the veteran's service medical records of 
his contracting dengue fever or being transported to a 
hospital by helicopter.  Therefore, the Board concludes that, 
although the veteran has been diagnosed with PTSD, there is 
no credible evidence which verifies any of his claimed 
stressors.  

Thus, as there is no evidence that PTSD began in service, and 
the veteran has failed to produce credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  The appeal is denied.  

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In May 2006, the veteran filed a notice of disagreement with 
an April 2006 RO decision that declined to reopen a claim for 
service connection for dengue fever due to lack of new and 
material evidence.  The veteran has not been provided a 
statement of the case in response to his notice of 
disagreement with respect to this issue.  A remand is 
therefore required for the issuance of a statement of the 
case on this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

Issue a statement of the case to the 
appellant and his representative on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for dengue 
fever.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


